NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GERMAN AMILCAR ALEGRIA                          No.    16-73607
IZQUIERDO, AKA German Amilcar
Alegri, AKA Juian Jose Alegria,                 Agency No. A205-721-398

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      German Amilcar Alegria Izquierdo, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings, Molina-Morales v. INS, 237
F.3d 1048, 1050 (9th Cir. 2001), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Izquierdo

failed to establish that any harm he and his family experienced or fear in El

Salvador was or will be on account of a protected ground. See Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”). Thus, Izquierdo’s withholding of removal

claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                     16-73607